Title: To Thomas Jefferson from Philip M. Topham, 2 May 1808
From: Topham, Philip M.
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York 2nd. May 1808
                  
                  My swelling heart big with emotion which cannot be expressed in words impels me to pay you my grateful acknowledgments for your benevolent conduct toward an unfortunate prisoner I now once more respire a free Air—I now tread my native Soil unshackled by the fetters of Law—This day your Marshall was compelled to sign my discharge and I exult in the boon of liberty which you have bestowed—May my God forget me when I again trample on my Countrys laws, and never again may I be a prisoner unless it be daringly defending my Countrys Independence In which defence I will cheerfully sacrifice life wife children & friends—That you may long be the honoured instrument of our Nations happiness is the fervent wish of
                  Your much Oblidgd & most Obdt. Hble Servant
                  
                     Philip M Topham
                     
                  
               